Case 2:20-cv-01113-GJP Document 168-2 Filed 09/08/20 Page 1 of 8




       APPENDIX A
      Case 2:20-cv-01113-GJP Document 168-2 Filed 09/08/20 Page 2 of 8




                                   Strategy Information


Trial Exhibit No.                 Document Description                       Protection
                                                                              Sought
PX1036              Jefferson Document: Board of Trustees Retreat          Complete
                    Agenda (06/20/18)

PX1074              Jefferson Presentation: Jefferson Health's Strategic   Complete
                    Roadmap Consolidated Findings; Implications &
                    Recommendations December 2016 (12/16)
PX1365              Email from Peter DeAngelis to Stephen Klasko re:       Complete
                    FW: Sent on Behalf Stephen K. Klasko, MD, MBA
                    w/Attach: 160621 JH Board Strategy Pre-
                    Reading_pdf; Jefferson Strategic Roadmap Findings
                    &
                    RecommendationsV2.pdf (01/27/17)
PX1368              Email from Maria Whitty to Peter DeAngelis re:         Complete
                    FW: 4pm McKinsey Meeting (E-mail 1 of 2)
                    w/Attach: 160706 Jefferson Payor Strategy.pdf;
                    160706 Jefferson Patient Access.pdf (07/06/16)
PX1127              Email from Anne Docimo to Bruce Meyer re: FW:          Complete
                    Mckinsey decks w/Attach:160517 Steering
                    committee #2.MONICA.pptx;160427 Steering
                    committee #1.MONICA.pptx (11/04/17)
PX1051              Email from Stephen Klasko to Peter DeAngelis;          Complete
                    Larry Merlis; Kathleen Kinslow; et al. re: Re: TIA
                    agenda March 28; May need an additional meeting
                    (04/07/17)

PX1060              Email from Gregory Shea to Stephen Klasko re:          Complete
                    FW: Chair and LA Alumni notes w/Attach: Chair
                    Education 7-21-17.doc (07/26/17)

PX1431              Email from Philip Green to Larry Merlis; Stephen       Complete
                    Boochever; Robert Cindrich re: FW: Fox
                    Chase/HPP (01/10/19)
PX1434              Email from Philip Green to Larry Merlis; Stephen       Complete
                    Boochever re: Re: Einstein-Attorney-Client
                    Privilege Applies (02/20/19)
PX1395              Email from Peter DeAngelis to Stephen Klasko;          Complete
                    Larry Merlis; Steve Crane; Mark Tykocinski; et al.
                    re: FW: Rating Agency w/Attach: TJU_rating
                    Agency Deck_v14 edits 051719.pdf (05/17/19)
    Case 2:20-cv-01113-GJP Document 168-2 Filed 09/08/20 Page 3 of 8




PX1056        Email from Stephen Klasko to Robert Adelson;            Complete
              Bruce Meyer; John Ekarius; et al. re: Re: Board
              Meeting Today (07/29/19)
PX1404        Email from Peter DeAngelis to Stephen Klasko;           Complete
              Larry Merlis; Steve Crane; Mark Tyocinski; et al. re:
              FW: Rating Agency w/Attach: TJU Rating Agency
              Deck v14 edits 051719.pdf (05/17/19)
PX1430        Email from Ted Kaehler to Stephen Boochever;            Complete
              Court Houseworth; Larry Merlis re: RE: Purchase
              Price Summary w/Attach: Funds Flow (2017 &
              Present).pdf; GT 2.16 Dec 2018 Owner LOB
              Results with Updated Lead Sheet.pdf.pdf (05/23/19)
PX1310        Jefferson Presentation: Post-Acute Care - 3 Year        Complete
              Strategic and Financial Plan FY19-FY21 (NA)
PX1300        Email from Stephen Klasko to Phil Green; Larry          Complete
              Merlis; Robert Cindrich; et al. re: Re: Capital and
              Strategic Partner (08/02/18)
              Abington-Jefferson Health: 3 Year Strategic &           Complete
DX9359
              Financial Plan FY20-FY22
              TJUH Inc.: 3 Year Strategic & Financial Plan            Complete
DX9360
              FY20-FY22
              Jefferson Health Northeast: 3 Year Strategic &          Complete
DX9361
              Financial Plan FY20-FY22
              Jefferson Health New Jersey: 3 Year Strategic &         Complete
DX9362
              Financial Plan FY20-FY22
              Jefferson’s Rationale for Proposed Acquisition of       Complete
DX9372
              Health Partners Plan
DX9413        Abington Jefferson Health Operations Plan               Complete
DX9460        RE: can you send me the business plans we               Complete
              submitted with our threshold capital requests for
              FY 2020
              Abington-Jefferson Health: 3 Year Strategic &           Complete
DX9359
              Financial Plan FY20-FY22
DX9302        FW: Network Optimization Work Group #2                  Complete
DX9495        Re: CMC Vote Needed - Please Respond                    Complete
PX1261        Email from Margaret McGoldrick to Margaret              Complete
              McGoldrick re: FW: Abington Jefferson Health
              Strategic Planning - Meeting # 1 w/Attach: Jefferson
              Health Strategic Framework.pdf; Abington JH
              Environmental Assessment.pdf; Abington JH
              Strategic Plan Template.pdf; Meeting #1 Discussion
              Guide - Abington.pdf (01/09/18)

PX1169        Email from Peter DeAngelis to Alfred Salvato; Neil      Partial
              Lubarsky re: Fwd: Documents for July 30 meeting
              w/Attach: Albert Einstein Budget Analysis 07-26-
    Case 2:20-cv-01113-GJP Document 168-2 Filed 09/08/20 Page 4 of 8




              2018 DRAFT.pdf; ATT00001.HTM; Albert
              Einstein Due Diligence Report DRAFT July
              26,2018.pdf; ATT00002 htm (07/26/18)

PX1135        Email from Stephen Klasko to Mike Farris re:      Partial
              Monday w/Attach: Klasko and Jefferson 2020
              a.docx
              (07/13/18)

PX1055        Email from Phil Green to Stephen Klasko; Larry    Partial
              Merlis; Robert Cindrich re: Re: Redefining
              (11/13/18)

PX1412        Jefferson HSR Filing: 4(c)-64 (08/29/18)          Partial
PX1153        Jefferson Documents: Payer Negotiations and       Partial
              Strategy Documents (NA)
DX9469        Strategic Growth Committee Presentation to        Partial
              TJU Board of Trustees
DX9337        Magee Rehabilitation - 2019-2021 Strategic Plan   Partial

DX8808        Deposition Transcript of Philip Green             Partial
DX8813        Deposition Transcript of Stephen Klasko, M.D.     Partial
DX8820        Deposition Transcript of Lawrence Merlis          Partial
      Case 2:20-cv-01113-GJP Document 168-2 Filed 09/08/20 Page 5 of 8




                                  Pricing Information


Trial Exhibit No.               Document Description                   Protection Sought
PX1364            Email from Sharon Galup to Peter DeAngelis re:       Complete
                  FW: Jefferson Independence Blue Cross Proposed
                  Term Sheet w/Attach: Jefferon-IBC Term Sheet - 4-
                  13-17 v2.docx (04/17/17)
PX1003            Email from Elisa Reisenbach to Jack Flynn; Debra     Complete
                  Taylor; Sharon Galup; et al. re: RE: LEGAL
                  32511268v3 Commercial Tiered Independence Blue
                  Cross Prop 18Sep2017 w/Attach: Jefferson
                  Commercial Tiered Independence Blue Cross Pro
                  25Sep2017 from Independence Blue Cross.docx
                  (09/26/17)
PX1005            Email from Debra Taylor to Joann Pinto re:           Complete
                  GCOUNSEL-#24177-v1-DVACO Aetna Product
                  w/Attach:GCOUNSEL-#24177-v1-DVACO Aetna
                  Product.docx (09/06/16)
PX1113            Email from Jack Flynn to Christopher Morris; Debra   Complete
                  Taylor; Nga Tran re: Re: 2017 Product Offerings
                  (08/23/16)
PX1082            Email from Bill Thompson to Michael Potts;           Complete
                  Patricia Underwood; Margaret Alfano; et al. re:
                  RE:Cigna Magee agreement (02/11/15)
PX1084            Email from Patricia Underwood to Michael Potts;      Complete
                  Bill Thompson; and Margaret Alfano re: RE: Cigna
                  Magee Agreement (01/26/15)
PX1375            Email from Sharon Galup to Peter DeAngelis re:       Complete
                  RE: Independence Blue Cross Summary 4/9/17
                  (04/10/17)
PX1010            Email from Patricia Daniel to Jack Flynn re:         Complete
                  RE:United Update (08/12/18)
PX1012            Email from Sharon Galup to Peter DeAngelis;          Complete
                  Michael Walsh; Jack Flynn et al. re: Contracting
                  Committee Meetings (monthly) w/Attach:
                  Contracting Committee Agenda 1.14.19.docx;
                  Contracting Committee United Summary
                  14Jan2019.docx; United Proposal Comparee
                  FINAL.XLSX; Contracting
                  Committee C-HS Summary 14Jan2019.docx
                  (12/17/18)

PX2201             Email from Jack Flynn to Christopher Tomlinson;     Complete
                   Sharon Galup; Stephanie Conners; et al. re: Re:
                   Cigna (02/08/20)
    Case 2:20-cv-01113-GJP Document 168-2 Filed 09/08/20 Page 6 of 8




DX9391        FW: IBC Medicare Narrow Network Product               Complete
DX129         Aetna PEBTF Amendment                                 Complete
DX3000        GCOUNSEL-#24177-v1-                                   Complete
              DVACO_Aetna_Product, attaching Pennsylvania
              Employee Benefits Trust Fund Narrow Network
              Analysis and Recommendation
DX9395        Re: 2017 Product Offerings                            Complete
              IBC - Jefferson Health Agreement Effective            Complete
DX9436
              September 1, 2017
DX9440        IBC Snapshot                                          Complete
              Summary - Magee Rehabilitation Status Aetna           Complete
DX9454
              Contract Status
DX9455        Aetna-JH Contract Effective 07.07.18 (FINAL)          Complete
DX9475        Summaries of payor agreements                         Complete
DX9479        Aetna Health Inc. and Magee Rehabilitation            Complete
              Hospital 2015-2016 Extension Agreement
              Amendment
DX9480        Letter from Michael Potts to Patricia Underwood       Complete
              attaching Ancillary Services Agreement
DX9481        Blue Cross 19_09_18 b.pdf                             Complete
DX9482        3844-4783.pdf                                         Complete
              Email from Sarah Myer to Steve DeStefano re:          Complete
DX9406
              Karimoto
PX1007        Email from Debra Taylor to Amy Curcil re: Aetna       Complete
              Concentric Network 11-28-16.pptx w/Attach:
              Aetna Concentric Network 11-28-16.pptx (11/28/19)
PX1006        Email from Elisa Reisenbach to Jack Flynn; Debra      Partial
              Taylor; Sharon Galup; et al. re: RE: Jefferson
              Large Group Product Amendment and Rate
              Schedules (11/16/17)
PX1008        Email from Jack Flynn to Kim Roberts; Mary            Partial
              Sunday; Louis Incognito; et al. re: Independence
              Blue Cross Personal Choice Tiered network
              w/Attach: Large Grau PPO Tiered Network Product
              Aqreernent.pdf; tiered network sales brochure.pdf
              (06/12/18)
PX1043        Email from Stephen Klasko to Peter DeAngelis;         Partial
              Larry Merlis; Kathleen Kinslow; et al. re: Re: TIA
              Agenda (04/11/17)
PX1382        Email from Maria Whitty to Anne Docimo; Chuck         Partial
              Lewis; Cristina Cavalieri; Larry Merlis; et al. re:
              Meeting Materials: May 19th Payor Strategy Group
              Meeting w/Attach: 05.19.17 Payor Strategy Group
              Agenda.docx; Attachment A High Level Summary
              JH proposal of 05 11 17v2.pdf (05/18/17)
    Case 2:20-cv-01113-GJP Document 168-2 Filed 09/08/20 Page 7 of 8




PX1020        Email from Pat Underwood to Hank Skoczen; Rose     Partial
              Battiato; Lane Brown; et al. re: RE: Tier 3
              (04/15/15)

DX9396        Re: 2017 Product                                   Partial
DX9397        Aetna Concentric Network 11-28-16                  Partial
DX3006        IBC Personal Choice Tiered Network                 Partial
              Letter from Pete DeAngelis to Tony Coletta re:     Partial
DX9420
              2017 Jefferson Health Contract Negotiation
              Letter from Sharon Galup to Paul Staudenmeier      Partial
DX9421
              (IBC)
              IBC - Jefferson Health Contract Negotiations for   Partial
DX9458
              Contract Effective 7/1/2017
              Re: LEGAL 32511268v3 Commercial Tiered IBC         Partial
DX9467
              Prop 18Sep2017
DX8798        Deposition Transcript of Peter DeAngelis           Partial
DX8821        Deposition Transcript of Bruce Meyer, M.D.         Partial
DX8805        Deposition Transcript of John (Jack) Flynn         Partial
      Case 2:20-cv-01113-GJP Document 168-2 Filed 09/08/20 Page 8 of 8




                              Protected Health Information


Trial Exhibit No.                 Document Description                      Protection
                                                                               Sought
                    Email from Steve DeStefano re: Potential Referral    Partial
DX9403
                    - Univ. of Maryland-patient (male)
                    Email from Steve DeStefano re: patient at Univ. of   Partial
DX9404
                    MD
                    Email from Jack Carroll to Lane Brown re: North      Partial
DX9415
                    Carolina patient safely arrived
                    Email from Dawn Frederickson to Steve DeStefano      Partial
DX9424
                    et al. re: WC case at Christiana
                    Email from Mary Schmidt to Carolyn Uvegas and        Partial
DX9492
                    Ruth Burnett
                    Email from Lane Brown to Marissa Matteo re:          Partial
DX9493
                    Tour: patient
